DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of  Group I, claims 1-12, in the reply filed on 7/18/22 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/18/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-9 each recite the term “about.” The specification as originally filed describes the term “about” as meaning within one or more standard deviations (see, e.g., [0029]). However, in claims 1-12, the term “about” is used in conjunction with very narrow and specifically defined ranges for modulus and stress properties. It is unclear how broadly to interpret the claimed ranges beyond their endpoints in light of the very broad definition of the term “about” as laid out in the present specification. For the purpose of examination limitations preceded by the term “about” are interpreted as being not particularly limited and as including an acceptable range of deviation as would be determined by one of ordinary skill in the art. Therefore, claims 1-9, and claims 10-12 that depend from claim 1, are indefinite.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1 and 10-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ieda et al. (US 2019/0077999, “Ieda”).
Regarding claim 1, Ieda teaches a display device ([0015], [0184]) comprising a protective film ([0027], Fig. 1, layer 10, ) and an adhesive between the panel and the protective film ([0184], [0027], Fig. 1, layer 21, wherein the protective film would be applied to the display panel via adhesive). Ieda additionally teaches that the elastic or Young’s modulus of the substrate may be between, for example, 1000 MPa and 6000 MPa ([0158]; and see testing conditions generally, [0171], including under the claimed strain value and across the claimed temperature ranges). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05. The Examiner further notes that the method of testing described in the claim does not materially affect the properties of the structure of the display device itself. It would have been obvious to the person of ordinary skill in the art at the time of filing to have adjusted the elastic modulus of the substrate layer of Ieda to within the above ranges at various temperatures through the temperature range of from 0 to 100oC in order to balance availability and ease of manufacture with properties of the film itself such as bending rigidity and flexibility ([0158], [0169], [0171]). 	The Examiner notes that claim 1 recites the term “about” when describing the ranges of testing conditions and the various modulus properties that are claimed. In determining the range encompassed by the term "about," one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). See MPEP 2173.05(b) III A. The specification as originally filed describes the term “about” as meaning within one or more standard deviations (see, e.g., present specification at [0029]). It is therefore unclear how broadly to interpret the claimed ranges. For the purpose of examination limitations preceded by the term “about” are interpreted as being not particularly limited and as including an acceptable range of deviation as would be determined by one of ordinary skill in the art.
Regarding claim 10, Ieda additionally teaches that the substrate may comprise, for example, polyethylene terephthalate ([0140]).
Regarding claim 11, Ieda additionally teaches that the adhesive film may comprise, for example, an acrylic resin ([0010]). 
Regarding claim 12, Ieda teaches that the adhesive may have a thickness of from 5 to 35 micrometers ([0009], [0130]) and the substrate protective film may have a thickness of from, for example 2 to 90 micrometers ([0157]). 

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ieda as applied to claim 1, above, and further in view of Park et al. (US 2017/0373281, “Park”) in view of Song et al. (US 2016/0185926, “Song”).
Regarding claims 2-4, Ieda fails to specifically teach the claimed stress at yield point of the protective film. In the same field of endeavor of protective film layers for use in display devices ([0003]),Park teaches that a yield stress for a protective layer in a display device may be on the range of from 10 to 100 MPa in order to improve the durability of the layer against external impacts ([0055]). It would have been obvious to the person of ordinary skill in the art at the time of filing to have adjusted the yield stress of the layer to within 10 to 100 MPa at various temperatures, including 25,C, 85C, and 210C, in order to improve the durability of the layer against external impacts ([0055]). 	Ieda fails to specifically teach the claimed yield strain values. In the same field of endeavor of substrate films for use in optical devices ([0005]), Song teaches to provide a substrate with a yield strain of between 1 and 2 (see Table 2, [0147], [0045]) and that doing so provides the substrate with excellent flexure resistance ([0147], Table 2). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have adjusted the yield strain of the substrate to between 1 and 2, including at the claimed temperature ranges, in order to improve the mechanical properties of the substrate, including to provide the substrate with excellent flexure resistance ([0147], [0148]).  The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ieda as applied to claim 1, above, and further in view of Lee et al. (US 2017/0307781, “Lee”).
Regarding claims 5 and 6, Ieda fails to specifically teach the claimed storage modulus properties. In the same field of endeavor of films for use as protective optical films ([0003]), Lee teaches that a suitable range for storage modulus for protective films is between 1000 and 5000 MPa ([0032], [0069]) and that providing such storage moduluses for a protective film may alleviate curing shrinkage ratios so as to prevent adhesive strength from deteriorating and may improve the thermal shock stability of a film ([0069]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have adjusted the storage moduluses of the protective film of Ieda to within the range of from 1000 to 5000 MPa, including to within the claimed ranges and at the claimed testing temperatures, in order to prevent adhesive strength from deteriorating and may improve the thermal shock stability of a film ([0069]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ieda as applied to claim 1, above, and further in view of Lu et al. (US 2018/0010024, “Lu”), in view of Choi et al. (WO2018/135866, the English language equivalent US 2019/0386247 is used as the citation copy, hereinafter “Choi”).
Regarding claims 7-9, Ieda fails to specifically teach the claimed storage modulus values. However, in the same field of endeavor of adhesives for use in display devices, Lu teaches that it is known to provide adhesives with storage moduluses of less than 0.5 MPa at 25C and that storage moduluses decrease with increasing temperature ([0076]). Lu teaches that reducing the storage modulus may improve the peel adhesion of the adhesive ([0068]). It therefore would have been obvious to have adjusted the storage modulus to as low as possible within the claimed testing temperature ranges and to less than 0.5 MPa in order to improve peel adhesion of the adhesive layer ([0068], [0076]). 	Ieda fails to specifically teach the claimed loss modulus values for the adhesive composition. In the same field of endeavor of a protection film for a display device ([0002]), Choi teaches adhesive films having loss modulus values of around  0.008 to 0.0265 MPa depending on the temperature of measurement ([0015] – [0020]). Choi additionally teaches the adhesive having tan delta values that are similar to those claimed at similar temperatures (see, e.g., [0015], [0016]). It would have been obvious to have adjusted the loss modulus and tan delta of the films of modified Ieda to within about the ranges described above in order to balance adhesion and protection properties for the film (see, Choi, e.g., [0036]).  	The Examiner notes that claims 7-9 recite the term “about” when describing the ranges of testing conditions and the various modulus properties that are claimed. In determining the range encompassed by the term "about," one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). See MPEP 2173.05(b) III A. The specification as originally filed describes the term “about” as meaning within one or more standard deviations (see, e.g., present specification at [0029]). It is therefore unclear how broadly to interpret the claimed ranges. For the purpose of examination limitations preceded by the term “about” are interpreted as being not particularly limited and as including an acceptable range of deviation as would be determined by one of ordinary skill in the art.
 
Conclusion 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782